Exhibit 10.48
EXTENSION OF EMPLOYMENT AGREEMENT
     This Extension of Employment Agreement by and between Sealed Air
Corporation (US) (“SAC”) and Robert A. Pesci (“Pesci”).
     WHEREAS, on February 18, 2010, SAC and Pesci entered into an Employment
Agreement to continue his employment through December 31, 2010 (“the
Agreement”), with a provision to extend the Agreement by mutual agreement for an
additional period of not more than six months at a reduced compensation level;
     NOW THEREFORE, the parties agree:

1.   The Agreement is extended from January 1, 2011 through June 30, 2011.

2.   Pesci’s monthly salary from January 1, 2011 through February 28, 2011
remains at the same monthly salary he received in 2010.

3.   Pesci shall receive a salary of $7,500 per month from March 1 through
June 30, 2011.

4.   Pesci shall not be entitled to any bonus for the period of January 1, 2011
through June 30, 2011.

5. Other than as set forth above, the Agreement continues in full force and
effect.
IN WITNESS WHEREOF, the parties agree to the foregoing as of the date set forth
below:

             
/s/ Robert A. Pesci
 
Robert A. Pesci
      February 24, 2011

 
Date    

For Sealed Air Corporation (US)

             
/s/ William V. Hickey
 
William V. Hickey
      February 24, 2011

 
Date    
President
           

